DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to 04/22/2021 Amendment after Final and RCE.
Claims 1-23 are pending and examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-10, 14-17, 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,576,637 to Balakrishnan (hereafter Balakrishnan).
Regarding independent claim 1, Balakrishnan teaches a method performed by a memory controller in a computer system comprising the memory controller and a dynamic random access memory (DRAM), the method comprising: 
receiving access requests for accessing the DRAM (e.g. pending memory access requests, see 9:13-22), including access requests for accessing a first rank of multiple ranks in the DRAM (see 9:7-12), wherein the first rank comprises a plurality of DRAM cells (see 1:20-47); 
inherently determining whether a quantity of the access requests for accessing the first rank is greater than 0 and less than a second threshold (see 9:13-22
refreshing the first rank in response to the quantity of the access requests for accessing the first rank being greater than 0 and less than the second threshold (FIGS. 5-6: e.g. refresh logic 532 keep the REF1 state 604 when number of pending memory access request is less than a threshold amount, see 9:13-22).
Regarding dependent claim 2, Balakrishnan teaches wherein the step of refreshing the first rank comprises: refreshing, the first rank at an interval set to T/N when a quantity of target ranks to be accessed by the received access requests is less than a fourth threshold and a proportion of read requests in the received access requests or a proportion of write requests in the received access requests is greater than a fifth threshold, wherein T is a standard average refresh interval, and N is greater than 1 (FIG. 7: assumingly each bank corresponding to a rank. There are four target ranks corresponding REF4_1 to REF4_4 in REF4 state 608 when the number of pending read/write requests is greatest compared to those in REF1 state 604 and REF2 state 606 . The standard average refresh interval is considered time taken to refresh a whole bank, which is divided by 4 in this case when four of the banks are targeted for refreshing).
Regarding dependent claim 3, Balakrishnan  teaches receiving a first and second access requests for accessing the first rank while refreshing the first rank; and buffering the first access request in buffer queue (FIG. 5: pending access requests are received and buffered in command queue 520, see 9:1-3).
Regarding dependent claim 7, Balakrishnan teaches wherein the step of refreshing the first rank comprises: refreshing the first rank at a standard average refresh interval when a quantity of target ranks of the received access requests is not less than a fourth threshold and a proportion of read requests in the received access requests or a proportion of write requests in the received access requests is not greater than a fifth threshold (FIG. 7: assumingly each bank corresponding to a rank. There are two target ranks corresponding REF2_1 and REF2_2 in REF4 state 606 when the number of pending read/write requests is greater those in REF1 state 604 but less than those in REF4 state 608. The standard average refresh interval is considered time taken to refresh half of a rank).
Regarding independent claim 8, Balakrishnan teaches a computer system, comprising: 
a dynamic random access memory (DRAM) comprises multiple ranks (see 9:7-12), each of the ranks comprising a plurality of DRAM cells (see 1:20-47); and 
a memory controller connected to the DRAM (FIG. 5: memory channel controller 510) and configured to: 
receive access requests for accessing the DRAM, including access requests for accessing a first rank of the multiple ranks (e.g. pending memory access requests, see 9:13-22); 
inherently determine whether a quantity of the access requests for accessing the first rank is greater Page 3 of 12Docket No. 85243625US11 than 0 and less than a second threshold (see 9:13-22); and 
refresh the first rank (via auto-refresh command, see 9:44-65) in response to the quantity of the access requests for accessing the first rank being greater than 0 and less than the second threshold (FIGS. 5-6: refresh logic 532 keep the REF1 state 604 when number of pending memory access request is less than a threshold amount, see 9:13-22).
Regarding dependent claims 9-10 and 14, see rejection applied to claims 2-3 and 7 above.
Regarding independent claim 15, Balakrishnan teaches a memory controller, comprising: 
a communications interface configured to receive access requests from a processor in a computer system for accessing a dynamic random access memory (DRAM) of the computer system (FIG. 2: memory controller 290 for receiving memory access requests sent from CPU core 210, see 4:3-17), wherein the DRAM comprises multiple ranks (see 9:7-12), and the received access requests include access requests for accessing a first rank in the multiple ranks, each of the ranks comprising a plurality of DRAM cells; and 
a refresh circuit configured to: 
inherently determine whether a quantity of the access requests for accessing the first rank is greater than 0 and less than a second threshold (e.g. pending memory access requests, see 9:13-22); and 
refresh the first rank (via auto-refresh command, see 9:44-65) in response to the quantity of the access requests for accessing the first rank being greater than 0 and less than the second threshold (FIGS. 5-6: refresh logic 532 keep the REF1 state 604 when number of pending memory access request is less than a threshold amount, see 9:13-22).
Regarding dependent claims 16-17, see rejection applied to claims 2-3 above.
Regarding independent claim 21, Balakrishnan further teaches determining whether the quantity of the access requests for accessing the DRAM is greater than a first threshold (FIG. 8: detecting a first condition in step 806, wherein the first condition is condition 618 or condition 622 in FIG. 6, see 8:37-44); and wherein the memory controller determines whether a quantity FIG. 8: detecting a second condition in step 810, wherein the second condition is condition 624 or condition 620 in FIG. 6, see 8:37-44) in response to the quantity of the received access requests for accessing the DRAM is greater than the first threshold (FIG. 8: carry out step 810 in response to step 806).
Regarding dependent claims 22-23, see rejection applied to claim 21 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 11-13, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan in view of US 8,909,874 to Brittain et al. (hereafter Brittain).
Balakrishnan teaches, as applied in prior rejection of claim 1, all claimed subject matter.  Balakrishnan further teaches the refresh logic 532 of FIGS. 5-6 refreshing a rank with REF2 state 606 when number of pending memory access request to the rank is above a threshold amount (see 9:13-22).  
However, Balakrishnan does not teach the remaining limitations set forth in the following claim(s).
Regarding dependent claims 4-6, Brittain teaches a memory system comprising a plurality of DRAM ranks (see FIG. 2), wherein the received access requests include access requests for accessing first, second, and third ranks in the DRAM (see FIGS. 3A-3B), and one of FIG. 3B: one refresh command is issued at a time as shown in command dispatch order 315).  When a quantity of postponed refreshes on a [second] rank is greater than a third threshold, wherein the third threshold is not less than 1 and is less than a warning value, and the warning value is configured to indicate performing a refresh operation on the [second] rank (low priority refresh commands of a rank can be deferred until the number reaches a high priority threshold level of six when the maximum count of deferred memory refresh operations is eight, see 7:41-64.  For example, the 7th low priority refresh command is postponed).  A refresh operation on a [third] rank is skipped when a quantity of postponed refreshes on the [third] rank is not greater than the third threshold, the third threshold being not less than 1 and less than a warning value indicating a need to perform a refresh operation on the [third] rank (low priority refresh commands of a rank can be deferred until the number reaches a high priority threshold level of six when the maximum count of deferred memory refresh operations is eight, see 7:41-64.  For example, the 2nd low priority refresh command is skipped).
Since Balakrishnan and Brittain are both from the same field of endeavor, the purpose disclosed by Balakrishnan would have been recognized in the pertinent art of Brittan.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to switch refresh states as described in Balakrishnan to the ranks of memory of Brittain in order to improving efficiency of memory operations (e.g. see 9:13-22).
Regarding dependent claims 11-13, see rejection applied to claims 4-6 above.
Regarding dependent claims 18-20, see rejection applied to claims 4-6 above.

Response to Arguments
Applicant’s arguments with respect to claim(s) independent claims 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881.  The examiner can normally be reached on M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

May 12, 2021
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824